Electronically Filed
                                                    Supreme Court
                                                    SCPW-12-0000432
                                                    17-MAY-2012
                                                    02:17 PM



                       NO. SCPW-12-0000432

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MICHAEL TIERNEY, Petitioner,

                               vs.

     INTERMEDIATE COURT OF APPEALS OF THE STATE OF HAWAI#I,
                          Respondent.


                       ORIGINAL PROCEEDING
                         (ICA No. 29993)

                              ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Upon consideration of petitioner Michael Tierney's
petition for a writ of mandamus, it appears that petitioner fails
to demonstrate a clear and indisputable right to relief.
Therefore, petitioner is not entitled to mandamus relief. See
Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (A
writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately
the alleged wrong or obtain the requested action.). Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.
          DATED: Honolulu, Hawai#i, May 17, 2012.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Simeon R. Acoba, Jr.
                                    /s/ James E. Duffy, Jr.
                                    /s/ Sabrina S. McKenna